Out- k&U Aoosfa 'j                                      bnrt: ifejis

                             £>\jZ*Tii>nJ                °' /



tour} bf CcfniffiL. .flpftflts 6f- TeX* 6.'iMfrtlvfir/'*/ 3AJ yr

p-oLloio:   Tr> £i< No,
                     • ~
                        JV?SS'&-£           -
                                                U>/^^i,
                                                  _   /
                                                        775—02.

Vcei tfwtn'r tfzctivco ft^J ^^^~'uf ^T)<z^(?)Qoe^
                                                                So




 Qa^>rs^ oi mv*t. fas0 ths.                        Trttwk5
   "— '                                           Al &7ST

                     RECEIVED IN
                COURT OF CRIMINAL APPEALS
                      APR 02 2015

                   ,Ab©IAcosta,Oteirk




   £^\ '-i r>^-